Citation Nr: 0203768	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for hypertension (high 
blood pressure).

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to May 1950, 
from July 1950 to September 1953, and from May 1954 to July 
1967, when he retired.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO decision which denied service connection 
for hypertension with a heart condition.  The veteran was 
notified of this decision in May 1997.  A notice of 
disagreement was received in October 1997.  The statement of 
the case was issued in March 1999, and a substantive appeal 
addressing this issue was received in March 1999.  The 
veteran initially requested a Board hearing, but by a 
statement dated in May 1999 he withdrew his hearing request.  
In July 2000, the Board remanded the case to the RO for 
verification of the veteran's dates of military service.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  There is no competent evidence of current hypertension 
linked to service.

2.  There is no competent evidence of a current heart 
disorder linked to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1946 to May 1950, 
from July 1950 to September 1953, and from May 1954 to July 
1967.  A review of his service medical records is negative 
for hypertension or a heart disorder.  Electrocardiograms 
performed in September 1955 and February 1967 were within 
normal limits.  On medical examination performed for 
retirement purposes in March 1967, the veteran's heart and 
vascular system were clinically normal, and his blood 
pressure was 128/80.  In a report of medical history 
completed in conjunction with the retirement medical 
examination in March 1967, the veteran denied a history of 
high blood pressure, and denied a history of chest pain or 
pressure.  

In October 1996, the veteran submitted claims for service 
connection for hypertension and a heart condition.  By a 
statement dated in November 1996, he asserted that these 
conditions were caused by his "medical problems while in the 
military," and requested a VA examination.  He reiterated 
his assertion regarding the etiology of his current 
conditions in subsequent statements.

In October 1996, the veteran submitted copies of post-service 
medical records dated from March 1969 to August 1996 which 
reflect treatment for a variety of conditions.  A March 1969 
treatment record from Kirk Army Hospital shows that the 
veteran reported that he had headaches for the last four 
years.  The diagnostic impressions were questionable cluster 
headaches, questionable temporal arteritis, questionable 
sinus headaches, and questionable ocular basis.  In October 
1970, the veteran reported that he had a fairly constant 
headache for the past 2 years; he said Dristan helped his 
pain.  The diagnostic impression was a unilateral headache of 
questionable etiology, rule out temporal arteritis versus 
cluster headache.

A discharge summary from Kirk Army Hospital shows that the 
veteran was hospitalized for three days in June 1975 for 
complaints of dizziness.  His blood pressure was 140/70 
supine, and 160/80 upright.  An electrocardiogram was within 
normal limits.  The diagnosis was acute toxic vertigo.  

The first medical record reflecting a diagnosis of 
hypertension is dated in 1977.  Treatment notes dated from 
late February 1977 to early March 1977 reflect that the 
veteran underwent a hypertensive survey.  A March 1977 
treatment note indicates a diagnosis of essential 
hypertension.  A March 1977 chest X-ray study from Kirk Army 
Hospital, performed for a hypertensive survey, was negative.  
Subsequent medical records reflect ongoing treatment, 
including medication, for hypertension.

A June 1986 treatment note shows that the veteran complained 
of chest tightness which was relieved with exercise.  The 
diagnostic assessment was controlled hypertension, and 
atypical chest pain, probably musculoskeletal.  A June 1986 
electrocardiogram showed a non-specific T-wave abnormality; 
the examiner indicated that atrial hypertrophy was to be 
considered.

The veteran's master problem list from Kirk Army Hospital 
shows that hypertension was entered into the list in 1987.

A November 1988 private outpatient treatment record shows 
that the veteran reported that his blood pressure had been 
treated since 1975-1976.  He complained of a cold.  The 
diagnostic assessments were systemic arterial hypertension 
and an upper respiratory infection.

The first medical record reflecting a diagnosis of a heart 
disorder is dated in 1996.
Private medical records dated in August 1996 from Moore 
General Hospital reflect treatment for a myocardial 
infarction.  An August 1996 consultation report shows that 
the veteran was admitted with an acute myocardial infarction 
and had significant coronary artery disease (CAD).  The 
examiner noted that the veteran was in his usual state of 
excellent health until approximately one week previously, 
when he developed angina.  The diagnostic assessments were 
acute myocardial infarction, two-vessel CAD, with normal left 
ventricular function, hypertension, and a distant history of 
cigarette use.  An operative report dated in August 1996 
reflects that the veteran was diagnosed with CAD, and 
underwent coronary artery bypass grafting (CABG) times 3.  It 
was noted that the veteran's heart was normal, although 
perhaps moderately hypertrophied.  The discharge diagnoses 
were multivessel CAD and hypertension.

An October 1996 private medical record shows that the veteran 
was diagnosed with CABG times three, and systemic arterial 
hypertension.
 
By a letter to the veteran dated in November 1996, the RO 
requested that he submit evidence showing that his claimed 
disabilities had been treated since his discharge from 
service.  He was advised that the best type of evidence to 
submit was statements from doctors who treated him since 
discharge.

In July 2000, the Board remanded the case to the RO for 
verification of the veteran's dates of military service.  
Additional periods of service were then verified by the RO.

By a memorandum dated in November 2000, the National 
Personnel Records Center indicated that there were no 
additional service medical records available.  

By a letter to the veteran dated in February 2001, the RO 
advised him that he needed to submit evidence demonstrating 
that his claimed conditions were incurred in or aggravated by 
military service, and that such evidence could be from 
doctors or from others who knew of his condition.  He was 
informed that there was no evidence that he was treated 
during service for hypertension with heart disease.

By a statement dated in March 2001, the veteran related that 
during his military training, he was given salt tablets.  He 
said that this was the only additional evidence he had other 
than what the RO had already received.  He submitted an 
authorization and consent to release information to the VA in 
which he reported treatment for hypertension by Dr. J. Neal 
from 1987 to 1997.

In April 2001, the RO received partially duplicative private 
medical records from the veteran, which were labeled as being 
from Dr. J. Neal.  Such records are dated from 1988 to 1997 
and reflect treatment for a variety of conditions including 
systemic arterial hypertension and status post coronary 
artery bypass.  A March 1997 treatment note reflects that the 
veteran had tachycardia at rest and a heart murmur.

By a statement dated in March 2002, the veteran's 
representative requested that the case be remanded in order 
for the veteran to receive notice of the evidence needed to 
support a grant of service connection.


II.  Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In August 2001, the VA published final regulations 
implementing the VCAA, including a regulation on the notice 
and duty to assist provisions.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  In 
brief, the VA must notify the claimant of the evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In addition, 
the pertinent parts of the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  Id.; 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

Despite the assertions of the veteran's representative in 
March 2002, to the effect that the veteran has not been 
notified of the evidence necessary to support his claims for 
service connection for hypertension and heart disorder, the 
file shows that since the claims were filed, the RO has 
repeatedly notified the veteran and his representative of 
evidence required to substantiate the claim.  Such notice is 
found in multiple requests for evidence, the rating decision, 
the statement of the case, the supplemental statement of the 
case, and a letter to the veteran dated in February 2001.  
The Board concludes that the notice provisions of the VCAA 
and companion regulation have been satisfied in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001).  With respect to the 
duty to assist provisions of the VCAA, the veteran has stated 
that there is no additional evidence which should be 
obtained.  The Board finds that a VA examination is not 
necessary to make a decision on the claim as the evidence 
does not indicate that the claimed disabilities or symptoms 
may be associated with the veteran's military service.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
The Board finds that all relevant evidence has been developed 
to the extent possible, and the duty to assist provisions of 
the VCAA and implementing regulation have been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service incurrence will be presumed for 
certain chronic diseases, including cardiovascular-renal 
disease (which includes hypertension), if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A review of the veteran's service medical records from his 
periods of active duty service (1946-1953 and 1954-1967) is 
negative for hypertension or a heart disorder.  On medical 
examination performed for retirement purposes in March 1967, 
the veteran's heart and vascular system were clinically 
normal, and his blood pressure was 128/80.  In a report of 
medical history completed in conjunction with the retirement 
medical examination in March 1967, the veteran denied a 
history of high blood pressure, and denied a history of chest 
pain or pressure.  

Post-service medical records are negative for a diagnosis of 
hypertension until 1977.  The first post-service medical 
record reflecting a heart abnormality is dated in June 1986, 
when an electrocardiogram showed a non-specific T-wave 
abnormality; the examiner indicated that atrial hypertrophy 
was to be considered.  The first diagnosis of CAD is dated in 
August 1996.

In summary, the service medical records are negative for 
hypertension and a heart disorder, and the claimed conditions 
were not diagnosed until several years after separation from 
service.  The veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that the 
current hypertension and CAD are linked to service.  Although 
the veteran has asserted that he incurred hypertension and a 
heart disorder during his active service, as a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims for service connection for hypertension and a 
heart disorder must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

ORDER

Service connection for hypertension is denied.

Service connection for a heart disorder is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

